Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                   Page 1 of 11 PageID 9764


                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION



THOMAS BUCHANAN on behalf of himself                                  Case No.:
and all others similarly situated,

                 Plaintiff,                                           3:17-cv-00728-D


            v.

SIRIUS XM RADIO, INC.,

                 Defendant.



     DECLARTION OF DANIEL M. HUTCHINSON IN SUPPORT OF PLAINTIFF’S
       MOTION FOR ORDER PRELIMINARILY APPROVING SETTLEMENT

            1.   I am a partner in of the law firm of Lieff, Cabraser, Heimann & Bernstein, LLP
(“LCHB”), counsel of record for Plaintiff in this matter. I have been one of the lawyers

primarily responsible for the prosecution of Plaintiffs’ claims on behalf of the proposed Class. I
am admitted pro hac vice to practice before this Court and am a member in good standing of the
bar of the State of California; the United States District Court for the Central, Northern, and
Southern Districts of California; the United States District Court for the Eastern District of
Wisconsin; and the U.S. Courts of Appeals for the First, Fourth, Seventh, and Ninth Circuits. I
respectfully submit this declaration in support of Plaintiff’s Motion for Order Preliminarily
Approving Settlement. I make these statements based on personal knowledge and would so
testify if called as a witness at trial.
Background and Experience
                 2.      LCHB is a national law firm with offices in San Francisco, New York, and
Nashville. LCHB’s practice focuses on complex and class action litigation involving


1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                   Page 2 of 11 PageID 9765



employment, consumer, financial fraud, securities, product liability, environmental, and personal
injury matters. Attached hereto as Exhibit A is a true and correct copy of LCHB’s current firm

resume, showing some of the firm’s experience in complex and class action litigation. This
resume is not a complete listing of all cases in which LCHB has been class counsel or otherwise
counsel of record.
            3.   I graduated from Brown University in 1999. I served as a judicial extern to the
Honorable Martin J. Jenkins, U.S. District Court, Northern District of California, in 2004. I
graduated from the University of California, Berkeley, School of Law (Berkeley Law) in 2005.
            4.   Since 2005, I have practiced with LCHB, where I became a partner in January
2011. At LCHB, I have focused on representing plaintiffs in employment litigation (including
discrimination and ERISA disputes), and financial and consumer fraud cases.

Consumer Protection Class Actions
                 5.     As an LCHB partner, my practice has focused on a number of nationwide
consumer protection class actions.
                 a.     I, along with other attorneys from my firm, served as chair of the Plaintiffs
Executive Committee in, In re: Bank of Am. Credit Protection Mktg. & Sales Practices Litig.,
3:11-md-02269-TEH (N.D. Cal.), multi-district litigation (“MDL”) against Bank of America and
FIA Card Services, challenging the imposition of charges for so-called “payment protection” or
“credit protection” programs. In January 2013, the Court approved a $20 million settlement
including required practice changes.
                 b.     I, along with other attorneys from my firm, served as co-lead counsel in a
series of groundbreaking nationwide class actions under the Telephone Consumer Protection Act
(“TCPA”) and have prosecuted complex class action litigation of similar size, scope, and
complexity to the instant case. LCHB has the resources necessary to conduct litigation of this
nature efficiently and effectively. The TCPA is a technologically focused statute. In my
experience, successful TCPA class actions require attorneys to understand the mechanics of
automatic telephone dialing systems and complex computer databases that store and organize
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                  Page 3 of 11 PageID 9766



call records. In addition, attorneys must closely track relevant orders, rulemakings, and petitions
from the Federal Communications Commission, as the FCC has been very active on TCPA

issues.
               c.      In September 2012, the court approved a $24.15 million class settlement
against Sallie Mae, the then-largest monetary settlement in the history of the TCPA. See Arthur
v. Sallie Mae, Inc., No. C10-0198 JLR, 2012 U.S. Dist. LEXIS 132413 (W.D. Wash. Sept. 17,
2012).
               d.      I, along with other attorneys from my firm and co-counsel, served as
counsel in Rose v. Bank of Am. Corp., 5:11-cv-02390-EJD (N.D. Cal.), and Duke v. Bank of Am.,
N.A., 5:12-cv-04009-EJD (N.D. Cal.). On August 29, 2014, the Court approved a $32,083,905
class settlement, which surpassed the Sallie Mae settlement as the largest monetary settlement in
the history of the TCPA.
               e.      I, along with other attorneys from my firm and co-counsel, served as
counsel in In re Capital One Telephone Consumer Protection Act Litigation, Master Docket No.
1:12-cv-10064 (N.D. Ill.). On February 12, 2015, the court approved a $75,455,098.74 class
settlement.
               f.      I, along with other attorneys from my firm and co-counsel, served as
counsel in a series of TCPA class action lawsuits against Wells Fargo. Court-approved
nationwide class settlements in five actions total over $77.6 million. Cross v. Wells Fargo Bank
N.A., Case No.: 1:15-cv-01270-RWS (N.D. Ga. Feb. 13, 2017) ($30,446,022.75); Markos v.
Wells Fargo Bank, N.A., Case No. 1:15-cv-01156 (N.D. Ga. Jan. 30, 2017) ($16,417,496.70);
Luster v. Wells Fargo Bank, N.A., Case No. 1:15-cv-01058 (N.D. Ga. Nov. 8, 2017)
($14,834,058); Franklin v. Wells Fargo Bank N.A., Case No.: 14-cv-2349 (S.D. Cal. Jan. 29,
2016) ($13,859,103.80); Prather v. Wells Fargo Bank, N.A., Case No. 1:15-cv-04231 (N.D. Ga.
Aug. 31, 2017) ($2,075,071.80).
               g.      I, along with other attorneys from my firm and co-counsel, served as
counsel in Wilkins v. HSBC Bank Nev., N.A., Case No. 14-cv-190 (N.D. Ill.). On February 27,
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                 Page 4 of 11 PageID 9767



2015, the court approved a $39,975,000 class settlement. In approving the settlement Judge
James F. Holderman commented on “the excellent work” and “professionalism” of LCHB and its

co-counsel in securing a $39.975 million non-reversionary cash settlement in that TCPA class
action.
                h.    I, along with other attorneys from my firm and co-counsel, served as
counsel in Connor v. JPMorgan Chase Bank, Case No. 10 CV 1284 DMS BGS (S.D. Cal. Mar.
12, 2012), a nationwide TCPA class action. On February 5, 2015, the court approved a
$11,665,592.09 cash settlement.
                i.    I, along with other attorneys from my firm and co-counsel, served as
counsel in Thomas v. Dun & Bradstreet Credibility Corp., Case No. 2:15-cv-03194-BRO-GJS
(C.D. Cal.). On March 22, 2017, the court approved a $10.5 million cash settlement for a class
of small business owners who received telemarketing calls.
                j.    I, along with other attorneys from my firm and co-counsel, served as
counsel in the nationwide TCPA class actions Bradley v. Discover Financial Services, Case No.
4:11-cv-5746-YGR (N.D. Cal.), and Steinfeld v. Discover Financial Services, Case No. 3:12-cv-
01118-JSW (N.D. Cal.). In March 2014, the court approved an $8.7 million class settlement.
                k.    I, along with other attorneys from my firm and co-counsel, serve as
counsel in Ossola v. American Express Co., et al., Case No. 1:13-CV-4836 (N.D. Ill). On
December 2, 2016, the court approved two separate class settlements of $8.25 million and $1
million each.
                l.    I, along with other attorneys from my firm and co-counsel, serve as
counsel in Smith v. State Farm Mutual Auto. Ins. Co., et al., Case No. 1:13-cv-02018 (N.D. Ill.).
On December 8, 2016, the court approved a $7 million settlement.
                m.    I, along with other attorneys from my firm and co-counsel, serve as
counsel in Karpilovsky v. All Web Leads, Inc., No. 17 C 1307, 2018 WL 3108884 (N.D. Ill. June
25, 2018) (certifying nationwide class). On April 9, 2019, the court preliminarily approved a
$6.5 million settlement.
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                  Page 5 of 11 PageID 9768



              n.      I, along with other attorneys from my firm and co-counsel, served as
counsel in Rice-Redding v. Nationwide Mutual Automobile Ins. Co., Case No. 1:16-cv-03634

(N.D. Ga.). On March 21, 2019, the court preliminarily approved a $5 million settlement.
              o.      I, along with other attorneys from my firm and co-counsel, served as
counsel in Bayat v. Bank of the West, Case 3:13-cv-02376-EMC (N.D. Cal.). On April 15, 2015,
the court approved a $3,354,745.98 settlement.
              p.      I, along with other attorneys from my firm and co-counsel, served as
counsel in Wannemacher v. Carrington Mortgage Services LLC, Case No. 8:12-cv-02016-FMO-
AN (C.D. Cal.). On December 22, 2014, the court approved a $1.035 million settlement.
              q.      In addition to the foregoing, I currently serve as co-lead counsel in the
following cases under the TCPA: Brown v. DirecTV, LLC, No. CV 13-1170 DMG (EX), 2019
WL 1434669 (C.D. Cal. Mar. 29, 2019) (certifying two nationwide classes); Cordoba v.
DirecTV, LLC, 320 F.R.D. 582 (N.D. Ga. 2017) (certifying a nationwide TCPA DNC Registry
class and a nationwide TCPA internal DNC list class); see also Barnes v. Wells Fargo Bank,
N.A., Case No. 3:18-cv-06520-EDL (N.D. Cal.); Burk v. Direct Energy, LP, Case No. 4:19-cv-
00663 (S.D. Tex.); DeCapua v. Metropolitan Property & Casualty Ins. Co., Case No. 1:18-cv-
00590-WES-LDA (D.R.I.); Dennis v. Amerigroup Corp., Case No. 3:19-cv-05165-RBL (W.D.
Wash.); Diaz-Lebel v. TD Bank USA, N.A., et al., Case No. 0:17-cv-05110-MJD-BRT (D.
Minn.); Grogan v. Aaron's Inc., Case No. 1:18-cv-02821-AT (N.D. Ga.); Jenkins v. National
Grid USA, et al., Case No. 2:15-cv-01219-JS-GRB (E.D.N.Y.); Pieterson v. Wells Fargo Bank,
N.A., Case No. 3:17-cv-02306-EDL (N.D. Cal.); Pine v. A Place For Mom, Inc., Case No. Case
2:17-cv-01826-TSZ (W.D. Wash.); Postle v. Allstate Ins. Co., Case No. 1:17-cv-7179 (N.D. Ill.);
Woodrow v. Sagent Auto LLC, Case No. 2:18-cv-01054-JPS (E.D. Wis.).
              r.      I was co-lead counsel in Yarger v. ING Bank, fsb, Civil Action No. 1:11-
cv-00154-LPS (D. Del.), representing consumers who charge that ING Direct breached its
promise to allow them to refinance their home mortgages for a fixed flat fee of $500 or $750,
and instead charged a higher fee of one-monthly mortgage payment for refinancing. In 2012, the
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                   Page 6 of 11 PageID 9769



court certified a class of consumers in ten states who purchased or retained an ING mortgage
during the class period. On October 7, 2014, the court approved a $20,350,000 class settlement.

                 6.   Prior to my elevation to partner, I participated in successful litigation of a
wide variety of other complex federal and state consumer class actions during my professional
career. Class action cases I have successfully prosecuted to judgment or settlement, in addition
to the foregoing, include: Sutter Health Uninsured Pricing Cases, Case No. J.C.C.P. 4388
(Sacramento Super. Ct.) (lead class counsel in consumer class action that resulted in over $275
million settlement and comprehensive pricing and collections policy changes for uninsured
patients across all Sutter hospitals); Catholic Healthcare West Cases, Case No. J.C.C.P. 4453
(San Francisco County Super. Ct.) (lead class counsel in consumer class action that resulted in
over $423 million settlement and pricing and collections policy changes for uninsured patients
across all CHW hospitals); Scripps Health Cases, Case No. IC859468 (S.D. Super. Ct.) (lead
class counsel in consumer class action that resulted in over $73 million settlement and pricing
and collections policy changes for uninsured patients at Scripps hospitals); John Muir Uninsured
Healthcare Cases, Case No. J.C.C.P. 4494) (Contra Costa County Super. Ct.) (lead class counsel
in consumer class action that resulted in over $113 million settlement and pricing and collections
policy changes for uninsured patients at John Muir hospitals); Cincotta v. California Emergency
Physicians Medical Group, No. 07359096 (Cal. Supr. Ct.) (lead class counsel in consumer class
action that resulted in over $27 million settlement and pricing and collections policy changes,
including complete debt elimination—100% cancellation of the bill, for nearly 100,000
uninsured patients who alleged they were charged excessive and unfair rates for emergency room
service across 55 hospitals throughout California).

Antitrust and Securities Actions
                 7.   I have also served as Class Counsel in several antitrust and other financial
fraud actions.
                 a.   I served, with my co-counsel, as Lead Counsel in Haley Paint Co. v. E.I.
Dupont De Nemours and Co. et al., No. 10-cv-00318-RDB (D. Md.), a certified nationwide
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                  Page 7 of 11 PageID 9770



class action lawsuit on behalf of direct purchasers of titanium dioxide charging that defendants
conspired to fix, raise, and maintain the price of titanium dioxide in the United States. In

November 2013, the court approved class settlements with four defendants totaling $163.5
million.
               8.      As an LCHB associate, I played a significant role in several antitrust and
securities actions, including:
               a.      I , along with other attorneys from my firm and co-counsel, served as
Plaintiffs’ counsel in Quantegy Recording Solutions, LLC, et al. v. Toda Kogyo Corp., et al.,
No. C-02-1611 (PJH), antitrust litigation against manufacturers, producers, and distributors of
magnetic iron oxide (“MIO”). In August 2006 and January 2009, the Court approved
settlements totaling $6.35 million.
               b.      I have also successfully litigated complex individual actions, including
Alaska State Department of Revenue v. America Online, No. 1JU-04-503 (Alaska Supr. Ct.) (co-
counsel in securities fraud action brought by the Alaska State Department of Revenue, Alaska
State Pension Investment Board and Alaska Permanent Fund Corporation that settled for
$50 million in December 2006).

Employment Class Actions
               9.      As an LCHB partner, I have gained extensive experience in the litigation,
trial, and settlement of complex employment class actions as Class Counsel in several cases.
               a.      I served as co-lead counsel in Strauch v. Computer Sciences Corporation,
Case No. 2:14-cv-00956 (D. Conn.), a collective and class action lawsuit alleging that CSC
misclassified information technology support workers as exempt from overtime pay in violation
of the federal Fair Labor Standards Act (“FLSA”), and California and Connecticut law. On
December 20, 2017 following a three-week trial, a jury found that CSC wrongly and willfully
denied overtime pay. The court will award damages based upon the jury’s liability verdict.
               b.      I served as co-lead counsel in Vedachalam v. Tata Am. Int’l Corp., Case
No. 3:06-cv-00963-CW (N.D. Cal.), a case on behalf of a certified class of over 13,000 foreign
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                      Page 8 of 11 PageID 9771



nationals working in the United States who were denied promised wages and benefits. In July
2013, the court approved a $29.75 million nationwide class settlement.

                  c.     I served as co-lead counsel in Ellis v. Costco Wholesale Corp., No. 04-
03341-EMC (N.D. Cal.), a case on behalf of two certified classes of female employees charging
that Costco discriminates against women in promotions to management positions. In May 2014,
the Court approved a class settlement requiring changes to Costco’s promotion process and
establishing an $8 million settlement fund.
                  d.     I, along with other attorneys from my firm and co-counsel, represented
plaintiffs who contracted with MHN Government Services, Inc., to provide counseling services
through the Department of Defense to military members and their families. The case was venued
in the United States District Court for the Northern District of California. In April 2016, an
arbitrator approved a class settlement in the matter, which resulted in payment of $7,433,109.19
to class members.
                  e.     I served as co-lead counsel in Martin v. Bohemian Club, Case No. SCV-
258731 (Sonoma Super. Ct.), a wage-and-hour case on behalf of approximately 664 individuals
who worked as seasonal camp valets. On September 28, 2016, the Court approved a $7 million
class settlement.
                  f.     I, along with other attorneys from my firm and co-counsel, served as co-
lead counsel in Holloway v. Best Buy, No. C05-5056-PJH (N.D. Cal.), representing a class of
current employees of Best Buy that alleged Best Buy stores nationwide discriminated against
women, African Americans, and Latinos. In November 2011, the Court approved a settlement of
the class action in which Best Buy agreed to changes to its personnel policies and procedures that
have enhanced the equal employment opportunities of the tens of thousands of women, African
Americans, and Latinos employed by Best Buy nationwide.
            10.   In addition to the foregoing, prior to my elevation to partner I participated in
successful litigation of a wide variety of other complex federal and state employment class
actions during my professional career.
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                    Page 9 of 11 PageID 9772



                  a.     I, along with other attorneys from my firm and co-counsel, served as co-
lead counsel in Cruz v. U.S., Estados Unidos Mexicanos, Wells Fargo Bank, et al., No. 01-0892-

CRB (N.D. Cal.), representing Mexican workers and laborers, known as Braceros (“strong
arms”), who came from Mexico to the United States pursuant to bilateral agreements from 1942
through 1946 to aid American farms and industries hurt by employee shortages during World
War II in the agricultural, railroad, and other industries. A settlement required the Mexican
government to provide a payment of approximately $3,500 to Braceros, or their surviving
spouses or children. In approving the settlement in February 2009, U.S. District Court Judge
Charles Breyer stated:
              I’ve never seen such litigation in eleven years on the bench that
              was more difficult than this one… Notwithstanding all of these
              issues that kept surfacing ... over the years, the plaintiffs
              persisted…And, in fact, they achieved a settlement of the case,
              which I find remarkable under all of these circumstances.
                  b.     I, along with other attorneys from my firm and co-counsel, served as co-
lead counsel in Barnett v. Wal-mart Stores, Inc., Case No. 01-2-24553-8 SEA (Sup. Ct. Wash.), a
certified statewide wage and hour class action filed on behalf of hourly employees challenging
the company’s failure to compensate its hourly employees for missed rest and meal breaks and
off-the-clock work in stores throughout Washington state. This case settled for $35 million, as
well as injunctive relief governing company policies.
                  c.     I, along with other attorneys from my firm and co-counsel, served as one
of plaintiffs’ lead counsel in Amochaev v. Citigroup d/b/a Smith Barney, Civ. No. 05-1298-PJH
(N.D. Cal.), a gender discrimination class action on behalf of female Financial Advisors
employed by Smith Barney that resulted in a settlement involving comprehensive injunctive
relief and over $33 million in monetary relief.
Other Experience and Awards
            11.   I have received several awards and honors for my litigation efforts.
            12.   In 2016, I was named as one of the Daily Journal’s Top 40 Under 40 leading
lawyers in California.

1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                    Page 10 of 11 PageID 9773



            13.   In 2014, Law360 recognized me as one of six of the nation’s top employment
lawyers under 40. See Daniel Siegal, Rising Star: Lieff Cabraser's Daniel Hutchinson (Apr. 22,

2014), available at http://www.law360.com/employment/articles/530612; Law360 Names Top
Attorneys Under 40 (Apr. 11, 2014), available at http://www.law360.com/employment/articles/
525943.
            14.   In 2012, The Recorder named me as one of “50 Lawyers on the Fast Track.”
            15.   In 2013, 2014, 2015, 2016, 2017, and 2018, I was recognized as a Northern
California Super Lawyer and, from 2009 to 2012, was named as a Northern California Super
Lawyer Rising Star.
            16.   In addition to being an active litigator, I have long been involved in many
educational and legal groups, including the Lawyers’ Committee for Civil Rights of the San
Francisco Bay Area (Board Chair, 2015; Board Chair-elect, 2014; Board Secretary, 2011-2013;
Member of the Board of Directors, 2009-2018); Bar Association of San Francisco Cybersecurity
and Privacy Law Section (vice chair, 2015-2018); American Bar Association (Section of Labor
& Employment Law Leadership Development Program); Association of Business Trial Lawyers
(Leadership Development Committee, 2008-2010); National Employment Lawyers Association;
Bar Association of San Francisco; Consumer Attorneys of California; and National Bar
Association.
            17.   I am a frequent speaker on class action and employment law topics, including at
events sponsored by the American Bar Association’s Section of Labor and Employment Law, the
Consumer Attorneys of California, the Mason Judicial Education Program, the Impact Fund, the
National Employment Lawyers Association, the Practising Law Institute, and the UCLA School
of Law. In March 2014, I provided a CLE presentation on arbitration and class actions to
approximately 75 California state and federal court judges through the Judicial Education
Program provided by the Law & Economics Center at George Mason University School of Law.
                  18.    I have published and presented papers on race and gender class actions
under Title VII, including “Ten Points from Dukes v. Wal-Mart Stores, Inc.,” 20(3) CADS
1719204.1
Case 3:17-cv-00728-D Document 105-7 Filed 05/01/19                    Page 11 of 11 PageID 9774



Report 1 (Spring 2010); “Pleading an Employment Discrimination Class Action” and “EEO
Litigation: From Complaint to the Courthouse Steps,” ABA Section of Labor and Employment

Law Second Annual CLE Conference (2008); and “Rule 23 Basics in Employment Cases,”
Strategic Conference on Employment Discrimination Class Actions (2008).

Commitment to Prosecuting this Action
                 19.    Together, the cases described above have resulted in court-approved class
action settlements, with a combined total recovery for class members exceeding $700 million in
cash, plus other relief. The TCPA class settlements described in paragraph 7 above (but
excluding the proposed Settlement in this action), total over $310 million. LCHB’s experience
in these cases, and my experience in particular, has provided LCHB and me with expertise in the
legal, factual, management, notice, and administration issues that characterize these types of
class actions.
                 20.    LCHB has devoted, and will continue to devote, its time and resources to
pursuing the class action TCPA claims in this matter on a contingent-fee basis.
                 I declare under penalty of perjury that the foregoing is true and correct.


Signed on April 26, 2019                                ___________________________
                                                        Daniel M. Hutchinson




1719204.1
